UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7309


CHRISTOPHER BERNARD JONES,

                Plaintiff - Appellant,

          v.

SC DEPT OF CORRECTIONS; JON OZMINT; SC DEPT PROBATION PAROLE
AND PARDON SERVICES; SAMUEL GLOVER; GREENVILLE TECHNICAL
COLLEGE, et al.; TIM RILEY, Warden, Tyger River Correctional
Institution; ROBERT HAL MAUNEY, Warden, Northside and
Livesay Correctional Institution; PEGGY ROGERS, Lieutenant
at Tyger River; ROGER RABB, Casemanager at Tyger River;
KAREN   FOWLER,  Caseworker   at  Tyger   River;  B.   LEWIS,
Caseworker at Tyger River; BILLY HYATT; MARY H. MCCABE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Patrick Michael Duffy, Senior
District Judge. (3:07-cv-01876-PMD)


Submitted:   March 10, 2010                 Decided:   March 25, 2010


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Bernard Jones, Appellant Pro Se. Andrew Todd Darwin,
HOLCOMBE, BOMAR, GUNN & BRADFORD, PA, Spartanburg, South
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Christopher Bernard Jones seeks to appeal the district

court’s    order   accepting    the    recommendation          of     the   magistrate

judge and dismissing Jones’ 42 U.S.C. § 1983 (2006) action.                           We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

             Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   This appeal period

is “mandatory and jurisdictional.”                    Browder v. Dir., Dep’t of

Corr.,    434   U.S.   257,    264    (1978)      (quoting         United   States    v.

Robinson, 361 U.S. 220, 229 (1960)).

             The district court’s order was entered on the docket

on April 2, 2009.        The notice of appeal was filed on June 1,

2009.     Because Jones failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period within

the   time   periods   specified      in       Fed.    R.   App.    P.   4(a)(6), *   we

dismiss the appeal.       We deny Jones’ motion for appointment of

      *
       Although Jones stated in his notice of appeal that he did
not receive notice of the entry of the district court’s final
order until May 14, 2009, his notice of appeal falls outside of
the seven-day requirement in Rule 4(a)(6)(B) and therefore a
reopening of the appeal period is not permitted.



                                           3
counsel.    We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    4